FILED
                              NOT FOR PUBLICATION                            FEB 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



BLANCA ESTELA CAMPOS; DAVID                        No. 08-72235
ESTEBAN CAMPOS-VEGA,
                                                   Agency Nos. A075-763-520
               Petitioners,                                    A075-112-305

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Blanca Estela Campos and David Esteban Campos-Vega, natives and

citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the

petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely and number-barred where the successive motion was filed over

21 months after the BIA’s March 20, 2006, final removal order, see 8 C.F.R. §

1003.2(c)(2), and petitioners failed to establish changed circumstances in Mexico

to qualify for the regulatory exception to the time and number filing limitations,

see 8 C.F.R. § 1003.2(c)(3)(ii).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-72235